Citation Nr: 1442117	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from April 18, 2007, to July 6, 2010?
 
2.  What evaluation is warranted for PTSD from July 7, 2010?
 
3.  What evaluation is warranted for intermittent fecal incontinence, urgency, and frequency secondary to prostate cancer from May 12, 2008, to June 12, 2013?
 
4.  What evaluation is warranted for intermittent fecal incontinence, urgency, and frequency secondary to prostate cancer from June 13, 2013?
 
5.  Entitlement to a total disability rating based on individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his spouse
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1965 to July 1969.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO) and the San Diego, California RO.  The case was certified to the Board by the Portland RO.  

In a September 2008 rating decision on appeal, VA granted entitlement to service connection for intermittent fecal incontinence, urgency, and frequency and assigned a 10 percent rating.  The July 2013 rating decision increased the rating to 30 percent effective June 13, 2013.  

In a May 2009 rating decision on appeal, VA granted entitlement to service connection for PTSD and assigned a 30 percent rating.  In a July 2013 rating decision, VA increased the PTSD rating to 50 percent effective July 7, 2010, and assigned several temporary total ratings based on hospitalization, which are not disturbed by the instant decision.  The Veteran is thus in receipt of staged ratings as indicated on the title page.  
 
The Veteran testified at a June 2014 Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of regional office consideration of that evidence.  
 
In addition to the Veteran's paper claims file, the Board has reviewed his paperless claims files and notes that relevant documents are located in Virtual VA.  
 
The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  From April 18, 2007, to July 6, 2010, the overall level of impairment caused by the symptoms of the Veteran's PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity.
 
2.  The overall level of impairment caused by the symptoms of the Veteran's PTSD has not, at any time during the appeal period, more nearly approximated occupational and social impairment with deficiencies in most areas.  
 
3.  The evidence is at least evenly balanced as to whether the Veteran's intermittent fecal incontinence, urgency, and frequency more nearly approximated occasional involuntary bowel movements, necessitating wearing of a pad, from May 12, 2008, to June 12, 2013, but they did not more nearly approximate extensive leakage and fairly frequent involuntary bowel movements.
 
4.  Since June 13, 2013, the evidence is at least evenly balanced as to whether symptoms of the Veteran's intermittent fecal incontinence, urgency, and frequency more nearly approximated extensive leakage and fairly frequent bowel movements but they have not more nearly approximated a complete loss of sphincter control.
  
 

CONCLUSIONS OF LAW
 
1.  From April 18, 2007, to July 6, 2010, the scheduler criteria for an initial rating of 50 percent, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).
 
2.  Since July 7, 2010, the scheduler criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411.
 
3.  Resoling reasonable doubt in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, for intermittent fecal incontinence, urgency, and frequency, from May 12, 2008, to June 12, 2013, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.114, 4.115b, Diagnostic Codes 7528 & 7332 (2013).
 
4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 60 percent, but no higher, for intermittent fecal incontinence, urgency, and frequency, from June 13, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.114, 4.115b, Diagnostic Codes 7528 & 7332.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  The examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Analysis
 
Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
 
If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
 
The criteria for evaluating disability due to service-connected mental disorders, including PTSD, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.
 
A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 
 
A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent disability rating is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact his occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Id.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.
 
The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.
 
Global assessment of functioning scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV.
 
Global assessment of functioning  scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  Id.  Global assessment of functioning scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Id.  
 
The Board finds that throughout the appeal period, the Veteran's PTSD has most nearly approximated the criteria for a 50 percent rating.  Throughout the appeal period the Veteran has experienced symptoms described in the criteria for 30 and 50 percent ratings.  These include a depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  See, e.g., March 2009 VA examination; May 2007 Psychological Evaluation and Treatment Plan by therapist J.M.  The Veteran also experiences symptoms that are similar in severity, frequency, and duration as those described in the 50 percent rating criteria.  Specifically, the Board finds that the Veteran's symptoms of irritability, hypervigilance, and an exaggerated startle response are similar to the symptom of disturbances of motivation and mood.  See id.  
 
Regarding occupational and social impairment, the Board finds that throughout the appeal period, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity.  Although the Veteran's therapist, J.M., observed in a May 2007 Psychological Evaluation and Treatment Plan that the appellant's occupational and social impairment "appear to be mild," the evidence of record shows that PTSD symptoms interfere with the claimant's work because he is frequently startled on the job and has to allow his son to deal with customers because he can lose his temper with them and is easily irritated.  See March 2009 VA examination.  

The evidence shows that this interference with work is consistent, rather than occasional, and thus the Board finds that the appellant's PTSD symptoms more nearly approximate occupational impairment with reduced reliability and productivity, rather than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as specified in the criteria for a rating of 30 percent.  As to social impairment, evidence from throughout the appeal period demonstrates that the Veteran has few, if any, close relationships outside of his immediate family.  See, e.g., March 2009 VA examination; May 2007 Psychological Evaluation and Treatment Plan.
 
A rating higher than 50 percent, however, is not warranted for any period on appeal.  The evidence shows that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or in total occupational and social impairment.  The June 2013 VA examiner found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The evidence shows that the Veteran's PTSD does not result in deficiencies in judgment or thinking.  Although the June 2013 VA examiner noted impaired judgment as a symptom, the Veteran's judgment has been described as appropriate, fair, grossly intact, and good.  See February and March 2013 VA individual therapy records; August 2010 VA Mental Health Nurse Practitioner Initial Assessment; July 2010 VA examination; May 2007 Psychological Assessment and Treatment Plan.  Regarding thinking, the Veteran's memory and cognition have been described as intact, his thought processes have been described as logical and linear, he did not appear to suffer from any gross cognitive deficits, and his therapist, J.M., has observed that he does not suffer from a thought disorder.  See August 2010 VA Mental Health Nurse Practitioner Initial Assessment; July 2010 VA examination; May 2007 Psychological Assessment and Treatment Plan.  
 
Regarding work and family relations, the Board finds that the Veteran's PTSD more nearly results in reduced reliability and productivity in these areas, rather than deficiencies.  Although the Veteran has difficulty establishing and maintaining effective work and social relationships, the June 2013 VA examination noted that he has a good relationship with his son and a good relationship with his wife, who is his primary emotional support.  The appellant has been shown to enjoy vacationing with her, see July 2010 VA examination.
 
The Veteran has been assigned a global assessment of functioning score of 40, which indicates major impairment in several areas, on several occasions.  See March 2013 VA PTSD Residential Rehabilitation Program Discharge Summary; January 2013 Biopsychosocial Assessment; August 2010 Mental Health Nurse Practitioner Assessment.  The global assessment of functioning scores assigned by a provider or an examiner are not dispositive or binding on the Board.  See 38 C.F.R. § 4.2.  Additionally, the symptoms and impairment described on the occasions when the Veteran was assigned global assessment of functioning scores of 40 are more consistent with the criteria for a rating of 50 percent.  For example, the March 2013 Discharge Summary shows that the Veteran reported that his most disruptive symptoms were his high startle response and nightmares.  There was no history of suicidal or homicidal ideation, hallucinations, delusions, or paranoia.  Finally, the global assessment of functioning scores assigned on other occasions, ranging from 52 to 58, are consistent with a rating of 50 percent.  See May 2007 Psychological Evaluation and Treatment Plan; March 2009 VA examination.
 
Additionally, the Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria.  The Veteran has consistently denied suicidal and homicidal ideation and has been found to pose a low risk, or no risk, to himself and others.  See March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary; March 2013 VA Suicide Risk Assessment; July 2012 VA Primary Care Outpatient Note; December 2011 J.M. Treatment Plan; August 2010 VA Mental Health Nurse Practitioner Initial Assessment; July 2010 VA examination; March 2009 VA examination; May 2007 Psychological Evaluation and Treatment Plan.  A March 2013 VA inpatient administrative note documents a discussion that the Veteran had with an administrator regarding his dissatisfaction with the program's revised pass policy.  During that conversation, the administrator explained that the policy was in place to prevent residents from leaving when upset or overwhelmed and to encourage processing of difficult thoughts in the moment with staff or fellow veterans.  The Veteran's anger escalated and he stated, "If I want to commit suicide, I will find a way to do it."  The Veteran was then immediately asked about any suicidal thoughts, which he denied.  

The Board finds that this isolated mention of suicide does not reflect that the Veteran's PTSD is manifested by suicidal ideation.  Rather, the Veteran was making a logical argument regarding the justification for the pass policy, i.e., that the program could never fully prevent residents from committing suicide, regardless of any pass policy.  As noted, the Veteran has repeatedly denied suicidal ideation, including in the June 2014 hearing, when he explained that he is a religious person and has never considered suicide because of his faith.  See Hearing Transcript at 16-17.
 
Regarding the Veteran's reported irritability, the Board finds that this symptom is not of similar severity, frequency, and duration as the symptom of impaired impulse control (such as unprovoked irritability with periods of violence) listed in the criteria for a 70 percent rating.  Although there is evidence of irritability, the evidence does not show that irritability is unprovoked.  For example, while the Veteran's anger and irritability impact his work functioning because he has been known to yell at crew members and has difficulty dealing with subcontractors, see July 2010 VA examination, the appellant explained in the June 2014 hearing that he and his son had hired people, and when he would see some minor infraction he would "just start screaming" and would say things that his son told him he would ordinarily never say, see Hearing Transcript at 9.  Although perhaps unreasonable and out of proportion, this irritability is not unprovoked.  Additionally, the Veteran has no history of violence, see May 2007 Psychological Evaluation and Treatment Plan, rather he expresses his anger by holding his feelings in and isolating himself from others, see March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary.  Notably, the Veteran has denied any significant problems with his temper at home.  See July 2010 VA examination.  
 
Although the Veteran's irritability at work could be described as difficulty in adapting to stressful circumstances (including work or a worklike setting), there is no indication that the his irritability is brought on by particularly stressful circumstances, rather it is a response to routine outside stimuli such as an infraction by an employee or communication with a customer or subcontractor.  
 
Regarding the Veteran's hypervigilance and exaggerated startle response, the Board finds that this symptom is not of similar severity, frequency, and duration as the symptom of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively listed in the criteria for a 70 percent rating.  The March 2009 VA examiner observed that the Veteran completed the activities of daily living independently.  Although the Veteran restricted himself from going into stores because he has been startled in the past and is afraid he will hurt someone with an "instinctive" response to defend himself, see, e.g., January 2013 VA Assessment, he attends church and enjoys vacationing with his wife, see March 2009 and July 2010 VA examinations.  
 
The Veteran does not suffer from obsessional rituals that interfere with routine activities.  As noted in May 2007 Psychological Evaluation and Treatment Plan, the July 2010 VA examination report, and the March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary, the Veteran gets up approximately two times per night to "check on things."  No examiner has opined that the appellant's habit of checking on things, such as the cars, approximately two times per night rises to the level of an obsessional ritual.  Notably, multiple providers have observed that the Veteran has no history and/or shows no evidence of hallucinations, delusions, or paranoia.  See March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary; August 2010 Mental Health Nurse Practitioner Initial Assessment; and May 2007 Psychological Evaluation and Treatment Plan. 
 
Finally, to the extent that the Veteran may experience symptoms that are listed in the higher criteria, or symptoms of similar severity, frequency, or duration, those symptoms do not result in the required level of occupational and social impairment for a rating above 50 percent, as discussed above, and a higher rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas . . . .").
 
With respect to an extrascheduler rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD.  38 C.F.R. § 3.321 (2013).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including irritability, hypervigilance, and exaggerated startle response.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability.  Accordingly, referral for consideration of an extrascheduler rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
 
For the foregoing reasons, the preponderance of the evidence is against entitlement to a rating higher than 50 percent for posttraumatic stress disorder for any period on appeal, and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
 
The Veteran's intermittent fecal incontinence, urgency, and frequency secondary to prostate cancer is rated under Diagnostic Code 7528-7332.  See 38 C.F.R. § 4.27.  Diagnostic Code 7528 directs rating of residuals of prostate cancer.  38 C.F.R. § 4.115b.  Diagnostic Code 7332 provides ratings for "[r]ectum and anus, impairment of sphincter control."  38 C.F.R. § 4.114.  A 10 percent rating is warranted for constant slight, or occasional moderate leakage.  Id.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  Finally, a 100 percent rating is warranted when there is complete loss of sphincter control.  Id.
 
The Board finds that a 30 percent rating is warranted from May 12, 2008, to June 12, 2013.  The evidence from this time period is somewhat inconsistent as to whether the Veteran experienced occasional involuntary bowel movements or only slight or moderate leakage.  For example, a July 2009 VA Primary Care Note shows that the Veteran did not report incontinence, but did report minor staining of his underwear, whereas an April 2010 VA Primary Care Note reports occasional bowel incontinence.  A June 2008 VA examination note records the appellant's report that he occasionally soiled himself and would need to change his underwear and shower, but did not use a pad.  Similarly, a July 2010 VA examination report shows a history of fecal incontinence and notes that no pads are required, but also notes that the Veteran does have staining of his underwear and uses moist towelettes for cleansing.  An August 2010 VA Nursing Note shows that the Veteran was offered hygiene pads for fecal incontinence, but declined because he deals with it "in a different way."  At the June 2014 hearing, the Veteran explained that he does not wear pads because he finds them uncomfortable and whether you are wearing a pad or underwear you need to clean off the pad or underwear and your body.  With reasonable doubt resolved in favor of the Veteran, the Board finds that this disorder was severe enough to necessitate wearing pads, although he chose an alternate method, and a 30 percent rating is warranted for this time period.  
 
A rating higher than 30 percent is not warranted from May 12, 2008, to June 12, 2013, because the evidence does not reflect that the Veteran's condition more nearly approximated extensive leakage and fairly frequent involuntary bowel movements.  The June 2008 VA examination report shows that the Veteran "occasionally" soiled himself when he was not able to get to a restroom.  In a March 2009 statement the Veteran reported: "A small amount of incontinence is also present."  An April 2010 VA Primary Care Note and a July 2010 VA examination also describe incontinence as "occasional."  Additionally, the July 2010 VA examiner noted mild fecal leakage.  Although the Veteran stated in November 2010 that he had extensive leakage and involuntary bowel movements and asserted in his September 2009 notice of disagreement that his condition warranted a 60 percent rating, the weight of the evidence during this time period reflects that the claimant experienced mild, rather than extensive, leakage and occasional, rather than fairly frequent, involuntary bowel movements, and a rating higher than 30 percent is not warranted.  
 
From June 13, 2013, however, a rating of 60 percent is warranted.  At a June 13, 2013 VA examination, the claimant reported soiling three to four times a week, passing a moderate amount of stool.  The examiner also noted occasional moderate leakage.  At the June 2014 hearing the appellant again reported soiling himself three to four times a week and reported that he must change his undergarments every day when he gets home.  With reasonable doubt resolved in favor of the Veteran, the Board finds that a 60 percent rating is warranted from June 13, 2013, for extensive leakage and fairly frequent involuntary bowel movements.  
 
A higher rating of 100 percent is not warranted for any time period on appeal because there is no evidence of complete loss of sphincter control.  The June 2008 and July 2010 VA examinations show normal sphincter tone and the June 2013 VA examination shows minimally reduced resting rectal sphincter tone.  
 
With respect to an extrascheduler rating, the applicable rating criteria fully contemplate the manifestation of the claimant's intermittent fecal incontinence, urgency, and frequency.  38 C.F.R. § 3.321.  Although the rating criteria do not explicitly discuss urgency and frequency, the end result of frequency and urgency, i.e., leakage and involuntary bowel movements, are contemplated.  See, e.g., June 2008 VA examination (describing urgency as needing to get to a restroom quickly to avoid soiling).  The rating criteria are thus adequate to evaluate the disability.  Accordingly, referral for consideration of an extrascheduler rating is not warranted.  See Thun, 22 Vet. App. at 115.  
 
The United States Court of Appeals for the Federal Circuit recently held, 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral of extrascheduler evaluation based upon multiple disabilities, the combined effect of which is exceptional and not captured by the scheduler evaluations.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Here, the evidence does not indicate, and the Veteran has not argued, that his disabilities result in a combined effect that is not captured by the scheduler evaluations.  The Board notes that a June 2014 statement submitted by a fellow patient from VA residential PTSD treatment reports that the Veteran's fecal incontinence disrupts social events, mealtimes, sleeping habits, and recreation, and that the fellow patient could hear the appellant's stress and embarrassment when he had to excuse himself.  To the extent that the claimant's fecal incontinence contributes to his chronic sleep impairment or social impairment, such impairment has already been considered in assigning a scheduler evaluation for PTSD.  In arriving at that rating, the Board did not differentiate between impairment due to PTSD versus fecal incontinence or any other cause.  Rather, the Veteran's sleep and social impairment were considered to be due to PTSD, and the disability was rated accordingly.  Therefore, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for the combined effect of multiple disabilities.  
 
 
ORDER
 
Entitlement to an initial rating of 50 percent, but no higher, for PTSD from April 18, 2007, to July 6, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to a rating in excess of 50 percent for PTSD from July 7, 2010, is denied.
 
Entitlement to an initial rating of 30 percent, but no higher, for intermittent fecal incontinence, urgency, and frequency, from May 12, 2008, to June 12, 2013, is granted, subject to controlling regulations governing the payment of monetary awards. 
 
Entitlement to a rating of 60 percent, but no higher, for intermittent fecal incontinence, urgency, and frequency, from June 13, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.
 
 
REMAND
 
Total disability ratings may be assigned when a person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  Marginal employment - earned annual income not exceeding the poverty threshold for one person - shall not be considered substantially gainful employment.  Id.  Additionally, marginal employment may be held to exist on a facts found basis, including employment in a protected environment such as a family business, when earned annual income exceeds the poverty threshold.  Id.  The July 2013 rating decision noted that the Veteran is working, so unemployability is not inferred.  The evidence, however, reflects that the Veteran works part-time in a family business now run primarily by his son, and thus the evidence raises the argument that this may be marginal employment.  Given that fact, the AOJ should consider in the first instance the issue of entitlement to a total disability rating based on individual unemployability.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Conduct appropriate development related to the issue of entitlement to a total disability rating based on individual unemployability, to include obtaining income information from the Veteran.  
 
2.  Adjudicate the issue of entitlement to a total disability rating based on individual unemployability, to include consideration of whether the Veteran's employment is marginal as defined in 38 C.F.R. § 4.16(a).  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


